The order of publication appears in its body to be made by a judge, reciting that the application was made to him, and the necessary proof was made to his satisfaction. As we have just held in the case of Phinney v. Broschell* it was not void by reason of its having a caption and a direction to enter, but could be treated as the order of a judge, we see no objection to the court allowing it, after it had been acted upon, to be amended by striking out the superfluous portions.
The appeal should be dismissed.
All concur, except ANDREWS, J., absent.
Appeal dismissed.
* Ante p. 544. *Page 555